—Judgment, Supreme *290Court, New York County (Paul Bookson, J.), rendered March 5, 1992, convicting defendant, after a jury trial, of burglary in the second degree, criminal possession of a weapon in the third degree, criminal possession of stolen property in the fourth degree, and criminal possession of a weapon in the fourth degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 10 years to life, 6 years to life, 2 to 4 years, and 1 year, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the People proved beyond a reasonable doubt that the defendant unlawfully entered the complainant’s apartment and committed a crime therein. The record reveals that defendant was observed running from the scene wearing a beige jacket and walking as if he held something underneath it, and that he later was observed throwing complainant’s .22 caliber rifle and case out of his window.
Considering defendant’s prior record, the sentence imposed was not excessive. Concur—Ellerin, J. P., Rubin, Ross, Nardelli and Williams, JJ.